Digitally signed by
                                                                         Reporter of Decisions
                       Illinois Official Reports                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                               Appellate Court                           Date: 2017.05.09
                                                                         13:32:59 -05'00'




                    Gatz v. Brown, 2017 IL App (1st) 160579



Appellate Court   RANDALL GATZ, Plaintiff-Appellant, v. DOROTHY BROWN, in
Caption           Her Official Capacity as Clerk of the Circuit Court of Cook County,
                  and MARIA PAPPAS, in Her Official Capacity as Treasurer of Cook
                  County, Defendants-Appellees.



District & No.    First District, Fourth Division
                  Docket No. 1-16-0579


Filed             March 16, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 15-CH-7270; the
Review            Hon. Rodolfo Garcia, Judge, presiding.



Judgment          Affirmed.



Counsel on        Siprut PC, of Chicago (Joseph J. Siprut, Todd L. McLawhorn, and
Appeal            John S. Marrese, of counsel), for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Donald J. Pechous,
                  Sisavanh Baker, and Margarett Zilligan, Assistant State’s Attorneys,
                  of counsel), for appellees.



Panel             JUSTICE BURKE delivered the judgment of the court, with opinion.
                  Presiding Justice Ellis and Justice McBride concurred in the judgment
                  and opinion.
                                               OPINION

¶1       Plaintiff, Randall Gatz, individually and on behalf of all others similarly situated, brought
     this putative class action lawsuit against defendants Dorothy Brown, in her capacity as clerk of
     the circuit court of Cook County, and Maria Pappas, in her capacity as treasurer of Cook
     County, challenging the constitutionality of the $10 children’s waiting room fee (Room Fee)
     assessed to all civil litigants who file an initial pleading in the circuit court. The trial court
     granted defendants’ motion to dismiss plaintiff’s complaint with prejudice pursuant to section
     2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2014)). For the reasons
     stated below, we affirm.

¶2                                         I. BACKGROUND
¶3        On January 13, 2013, plaintiff filed a civil case in which he was the sole plaintiff at the
     Rolling Meadows courthouse. At that time, plaintiff paid a filing fee of $567, which included
     the $10 Room Fee. On May 4, 2015, plaintiff filed a motion for class certification to file an
     action on behalf of himself and “All persons who paid the Children’s Waiting Room Fee to the
     Cook County Clerk’s Office or Treasurer’s Office.” That same day, plaintiff filed his class
     action complaint. In his complaint, plaintiff contended that the Room Fee is actually a
     litigation tax because it is not related to the service being provided, which is courtroom
     administration. Plaintiff asserted that the Room Fee therefore violated the free access and due
     process clauses of the Illinois Constitution because it imposes the burden on funding the
     children’s waiting room on all civil litigants, rather than on those who actually use the waiting
     room. Plaintiff further contended that the Room Fee violated the uniformity and equal
     protection clauses of the Illinois Constitution because the fee is over-inclusive. Plaintiff finally
     contended that defendants had been unjustly enriched by collecting the Room Fee from all
     civil litigants. Plaintiff requested relief in the form of a declaratory judgment that the Room
     Fee is invalid, an injunction prohibiting the clerk from assessing the Room Fee, and a return of
     the Room Fees paid by all civil litigants within the past five years.
¶4        In response, defendants filed a motion pursuant to section 2-615 of the Code to dismiss
     plaintiff’s complaint with prejudice contending that the Room Fee does not violate the Illinois
     Constitution because the children’s waiting room improves the overall administration of
     justice. Following a hearing, the trial court granted defendants’ motion to dismiss. The trial
     court found that the Room Fee did not violate the Illinois Constitution because the children’s
     waiting room is part of the operation and maintenance of the courts. The court noted that
     although the courthouse where plaintiff filed his 2013 civil case did not have a children’s
     waiting room, plaintiff could request that his case be transferred to a courthouse that did have a
     waiting room. This appeal follows.

¶5                                         II. ANALYSIS
¶6       On appeal, plaintiff contends that the circuit court erred in granting defendants’ motion to
     dismiss, finding the Room Fee constitutional. Plaintiff maintains that the Room Fee violates
     the free access and due process clauses because it functions as a tax that does not relate to the
     necessary operation and maintenance of the courts. Plaintiff further asserts that the Room Fee
     violates the uniformity and equal protection clauses because it is over-inclusive given that the
     vast majority of litigants who pay the fee will never use the children’s waiting room or benefit

                                                  -2-
       from the service.

¶7                                           A. Section 2-615
¶8         “A section 2-615 motion to dismiss challenges the legal sufficiency of a complaint based
       on defects apparent on its face.” Pooh-Bah Enterprises, Inc. v. County of Cook, 232 Ill. 2d 463,
       473 (2009); 735 ILCS 5/2-615 (West 2012). The question presented by a section 2-615 motion
       is “whether the allegations of the complaint, when taken as true and viewed in a light most
       favorable to the plaintiff, are sufficient to state a cause of action upon which relief can be
       granted.” Turner v. Memorial Medical Center, 233 Ill. 2d 494, 499 (2009). In ruling on a
       section 2-615 motion, we may consider only those facts apparent from the face of the
       pleadings, matters of which this court may take judicial notice, and judicial admissions in the
       record. Pooh-Bah Enterprises, Inc., 232 Ill. 2d at 473 (citing Mt. Zion State Bank & Trust v.
       Consolidated Communications, Inc., 169 Ill. 2d 110, 115 (1995)). We review de novo the
       circuit court’s order granting defendants’ section 2-615 motion and dismissing plaintiff’s
       complaint. Performance Electric, Inc. v. CIB Bank, 371 Ill. App. 3d 1037, 1039 (2007).

¶9                                  B. Presumption of Constitutionality
¶ 10       At the outset, we note that we presume that statutes are constitutional. Arangold Corp. v.
       Zehnder, 204 Ill. 2d 142, 146 (2003). “The party challenging a statute carries the burden of
       rebutting that presumption and ‘clearly establishing’ its unconstitutionality.” Id. (quoting
       Russell v. Department of National Resources, 183 Ill. 2d 434, 441 (1998)). A reviewing court
       should uphold the constitutionality of a statute whenever reasonably possible. Id. We review
       the constitutionality of a statute de novo. Id.

¶ 11                                  C. Facial or As-Applied Challenge
¶ 12       In their brief, defendants contend that plaintiff is presenting a facial challenge to the Room
       Fee statute. In his reply brief, plaintiff contends that his challenge is “both a facial challenge
       and an as-applied challenge.” Plaintiff acknowledges that he contends that the Room Fee is
       unconstitutional on its face but, in the alternative, asks this court to find that the statute is
       unconstitutional with respect to plaintiff and all litigants who filed cases in courthouses that do
       not have a children’s waiting room. Plaintiff’s argument, however, does not reflect this
       alternative as-applied challenge.
¶ 13       “An as-applied challenge requires a showing that the statute violates the constitution as it
       applies to the facts and circumstances of the challenging party.” People v. Thompson, 2015 IL
       118151, ¶ 36 (citing People v. Garvin, 219 Ill. 2d 104, 117 (2006)). Here, plaintiff contends
       that the Room Fee is unconstitutional because, inter alia, it is in actuality a litigation tax
       because it is not related to the service being provided, courtroom administration. This is
       substantively a facial challenge, which requires a showing that the “statute is unconstitutional
       under any set of facts, i.e., the specific facts related to the challenging party are irrelevant.” Id.;
       see also Davis v. Brown, 221 Ill. 2d 435, 442 (2006). This is reflected in plaintiff’s prayer for
       relief in his complaint where he requested that the treasurer refund all Room Fees paid by the
       class, which consisted of all persons who paid the Room Fee in the last five years, not just
       those who filed in courthouses without a children’s waiting room. We, therefore, limit our



                                                      -3-
       constitutional analysis to plaintiff’s facial challenge to the Room Fee statute.1

¶ 14                                         1. Facial Challenge
¶ 15        As defendants point out “[a] facial challenge to the constitutionality of a legislative
       enactment is the most difficult challenge to mount successfully [citation], because an
       enactment is facially invalid only if no set of circumstances exists under which it would be
       valid.” Napleton v. Village of Hinsdale, 229 Ill. 2d 296, 305-06 (2008); see also In re M.T., 221
       Ill. 2d 517, 536 (2006) (“Successfully making a facial challenge to a statute’s constitutionality
       is extremely difficult, requiring a showing that the statute would be invalid under any
       imaginable set of circumstances.” (Emphasis in original.)). Since a successful facial challenge
       will void the statute for all parties in all contexts, “[f]acial invalidation is, manifestly, strong
       medicine that has been employed by the court sparingly and only as a last resort.” (Internal
       quotation marks omitted.) Pooh-Bah Enterprises, 232 Ill. 2d at 473 (quoting National
       Endowment for the Arts v. Finley, 524 U.S. 569, 580 (1998)). “The invalidity of the statute in
       one particular set of circumstances is insufficient to prove its facial invalidity.” In re M.T., 221
       Ill. 2d at 536-37.

¶ 16                                    D. The Room Fee Statute
¶ 17      The Room Fee statute provides:
             “The expense of establishing and maintaining a children’s waiting room for children
             whose parents or guardians are attending a court hearing as a litigant, witness, or for
             other court purposes as determined by the court may be borne by the county. To defray
             that expense in any county having established a children’s waiting room or that elects
             to establish such a system, the county board may require the clerk of the circuit court in
             the county to charge and collect a children’s waiting room fee of not more than $10
             through December 31, 2021 and not more than $8 on and after January 1, 2022. The fee
             shall be paid at the time of filing the first pleading, paper, or other appearance filed by
             each party in all civil cases. No additional fee shall be required if more than one party is
             presented in a single pleading, paper, or other appearance. The fee shall be collected in
             the manner in which all other fees or costs are collected.” Pub. Act 99-859, § 5 (eff.
             Aug. 19, 2016) (amending 705 ILCS 105/27.7).

¶ 18                              E. Plaintiff’s Constitutional Challenges
¶ 19                             1. Free Access and Due Process Clauses
¶ 20       Plaintiff first contends that the Room Fee violates the free access and due process clauses
       of the Illinois Constitution because it is a court filing fee that does not relate to the necessary
       operation and maintenance of the courts. Plaintiff maintains that a minority of litigants use, or
       even benefit from, the children’s waiting room, and that half of the courthouses in Cook
       County do not even have a children’s waiting room. Plaintiff asserts that a children’s waiting
       room is, therefore, unnecessary to the overall operation and maintenance of the court system



          1
            Nonetheless, for the reasons discussed below, we would find plaintiff’s purported as-applied
       challenge to the Room Fee statute meritless.

                                                    -4-
       and the Room Fee should be charged only to those who use the services provided by the
       waiting room, rather than to all civil litigants.
¶ 21        The free access clause of the Illinois Constitution provides that “[e]very person shall find a
       certain remedy in the laws for all injuries and wrongs” and “shall obtain justice by law, freely,
       completely, and promptly.” Ill. Const. 1970, art. I, § 12. The free access clause serves to
       protect litigants from the imposition of fees that interfere with their rights to a remedy in the
       law or impede the administration of justice. Rose v. Pucinski, 321 Ill. App. 3d 92, 99 (2001).
       The free access clause qualifies the due process standard by imposing the additional
       requirement that court filing fees must be related to the operation and maintenance of the court
       system. Id. If legislation is found constitutional under the free access clause, it is also
       constitutional under the broader due process standard. Id.; see also Lipe v. O’Connor, 2014 IL
       App (3d) 130345, ¶ 11.
¶ 22        In contending that the Room Fee violates the free access clause, plaintiff relies on Crocker
       v. Finley, 99 Ill. 2d 444 (1984), and Boynton v. Kusper, 112 Ill. 2d 356 (1986). In Crocker, the
       supreme court found that a $5 filing fee imposed on petitioners for dissolution of marriage to
       fund shelters and services for victims of domestic violence was unconstitutional. Crocker, 99
       Ill. 2d at 457. The court found that the fee violated the due process and equal protection clauses
       of the Illinois Constitution because there was no rational relationship between the imposition
       of the fee and court operations. Id. at 455. The court determined that the fee amounted to a
       litigation tax because it served the purpose of funding general revenue from a select group of
       court users. Id. The court recognized that the domestic violence shelters and programs were
       available to all adults and their dependents who were the subjects of domestic violence, and
       there was no relationship between dissolution petitioners and those who could use the
       programs. Id. at 456. The court determined that court filing fees and litigation taxes may be
       imposed only for purposes “relating to the operation and maintenance of the courts.” Id. at 454.
¶ 23        In Boynton, the supreme court struck down a similar fee imposed upon those who applied
       for marriage licenses. The statute at issue in that case required county clerks to pay $10 of the
       fee collected for issuing a marriage license into the Domestic Violence Shelter and Service
       Fund. Boynton, 112 Ill. 2d at 361. The supreme court determined that the charge violated the
       Illinois Constitution’s due process clause because the charge was a tax that bore no
       relationship to the county clerk’s service of issuing and recording licenses. Id. at 365. The
       supreme court noted that “[i]n considering the reasonableness of a classification from a due
       process point of view, under either the police power or the taxing power of the State, ‘it must
       appear that the particular classification is based upon some real and substantial difference in
       kind, situation or circumstance in the persons or objects on which the classification rests, and
       which bears a rational relation to the evil to be remedied and the purpose to be attained by the
       statute.’ ” (Emphasis omitted.) Id. at 366-67 (quoting Grasse v. Dealer’s Transport Co., 412
       Ill. 179, 193-94 (1952)). The supreme court held that the relationship between the purchase of
       a marriage license and domestic violence was too remote to satisfy the rational basis test. Id. at
       367-68.
¶ 24        Plaintiff contends that like in Crocker and Boynton, there is no rational relation between
       charging the Room Fee to all civil litigants who file an initial pleading and the administration
       of the court system. However, we find plaintiff’s reliance on these cases misplaced. In
       Crocker, the fee was imposed only on parties applying for a marriage license or seeking
       dissolution of their marriage, excluding others who could also benefit from domestic violence

                                                    -5-
       services. Crocker, 99 Ill. 2d at 450. The court found that there was no significant connection
       between the parties who paid the fee and use of the domestic violence shelters and that the fee
       ultimately went into the state treasury to fund a general welfare program. Id. at 450-51.
       Accordingly, the supreme court determined the fee was in fact a tax and explained that a fee
       was compensation for services rendered by public officers, while a tax was for general revenue
       purposes. Id. at 452. The court determined that the relationship between marital parties and
       domestic violence was too remote to support validity of the fee. Similarly, in Boynton, the
       court found that the tax on marriage license applicants was arbitrary because there was only a
       remote relationship between those who were being taxed and those who were benefitting from
       that tax. Boynton, 112 Ill. 2d at 367-68.
¶ 25        Here, in contrast, the Room Fee is assessed on all civil litigants and supports ancillary court
       services. The fee is used to compensate the court for services that allow parents and guardians
       who are visiting the courthouse to use the children’s waiting room while they conduct court
       business. As the supreme court stated in Crocker, court filing fees and litigation taxes may be
       imposed for purposes “relating to the operation and maintenance of the courts.” Crocker, 99
       Ill. 2d at 454. Establishing and maintaining a children’s waiting room in the courthouse for use
       only by those parents or guardians with court business is plainly “relat[ed] to the operation and
       maintenance of the courts.” Id. Thus, the concerns that the supreme court voiced in Boynton
       and Crocker regarding the remoteness between those being taxed and those benefitting from
       the tax are not present here.
¶ 26        Rather, in the instant case, the creation and funding of the children’s waiting room benefits
       the overall administration of justice by easing the burden on court personnel and giving
       children a safe environment within the court house. In presenting Public Act 89-717,2 the
       proponent stated that the children’s waiting room was a “response to a need that has been
       observed by all of the people who use those courthouses particularly the judges and attorneys
       that many people come to court, involved in litigation, who have small children. They bring the
       children with them, but the children have no place to go and they have no one to look after
       them and many times they are apparently not only bothersome to court personnel, but certainly
       that is not the best environment for the children.” 89th Ill. Gen. Assem., House Proceedings,
       Jan. 7, 1997, at 3 (statements of Representative Cowlishaw). Further, Representative
       Cowlishaw observed that “it seems to me that everyone who uses the court system and
       everyone who serves in this Body has an obligation to the children of Illinois who through no
       fault of their own, become involved in something that takes them into a courthouse which for
       them is a very unfriendly environment. All this is, is a means of making our legal system a
       friendly place for children.” Id. at 12.
¶ 27        Despite the intended purpose of the General Assembly to benefit the overall administration
       of justice by establishing a children’s waiting room, plaintiff maintains that a children’s
       waiting room is not necessary to the court system. Plaintiff compares the Room Fee to a
       parking fee, lunch fee, or transportation fee, contending that charging such fees could arguably
       help the administration of justice, but are too remote to bear a rational relation to the court
       system. Plaintiff further asserts that the best “proof of the role of the children’s waiting room in
       the court system *** is that it is not necessary.” Plaintiff maintains that not every Cook County

           2
           Initially, the Room Fee was charged in only two Illinois counties, Du Page and Lake, but was later
       expanded to all Illinois counties. See Pub. Act 90-117, § 5 (eff. Jan. 1, 1998).

                                                     -6-
       courthouse has a children’s waiting room and matters such as parking, food, transportation,
       and child care are services that should be provided by the private sector, rather than by the
       courthouse.
¶ 28       Despite plaintiff’s protestations, the creation of the children’s waiting room benefits the
       overall administration of justice and is akin to the fees found constitutional in Ali v. Danaher,
       47 Ill. 2d 231 (1970), Rose, 321 Ill. App. 3d 92, Mellon v. Coffelt, 313 Ill. App. 3d 619 (2000)
       (upholding an arbitration fee because it benefits the overall administration of justice),
       Zamarron v. Pucinski, 282 Ill. App. 3d 354 (1996) (upholding a fee to fund court automation
       because it benefits the entire court system), and Wenger v. Finley, 185 Ill. App. 3d 907 (1989)
       (upholding a fee assessed to fund dispute resolution centers because it was related to the
       operation and maintenance of the court). For instance, in Ali, the supreme court determined
       that a $1 law library fee did not violate the free access clause because the library was available
       to all litigants and was “conducive to a proper and even improved administration of justice,
       which benefits every litigant.” Ali, 47 Ill. 2d at 237. The court determined this was the case
       whether the litigant used the law library or not. Id. Thus, plaintiff’s contention that the Room
       Fee is not related to the operation and maintenance of the court because not every litigant will
       use the children’s waiting room and not every courthouse has a children’s waiting room is
       unpersuasive. As this court recognized in Rose, “[b]oth Zamarron and Crocker stand for the
       proposition that, within the parameters of the Illinois Constitution, funds obtained via the civil
       justice system may be used to pay for expenses incurred by the court system as a whole.” Rose,
       321 Ill. App. 3d at 98. We thus find unpersuasive plaintiff’s contentions that the Room Fee
       violates the Illinois Constitution because funds obtained by the Room Fee are used to pay for
       court services that are not associated with the children’s waiting room. We further note that
       “[c]ourts have held that all other statutory fees designated for support of the clerk’s office or
       the court system *** to be constitutional.” (Internal quotation marks omitted.) Rose, 321 Ill.
       App. 3d at 100. Accordingly, funds obtained via the Room Fee may be used to pay for the
       court’s expenses in maintaining and operating a children’s waiting room across the court
       system as whole.
¶ 29       In addition, the Room Fee is thus unlike a parking fee or lunch fee, as plaintiff suggests, as
       neither food nor parking are related to the operation and maintenance of the courthouse. The
       children’s waiting room is maintained for the sole use of parents or guardians who are
       “attending a court hearing as a litigant, witness, or for other court purposes.” Thus, the waiting
       room is intrinsically tied to the operation and maintenance of the courts, unlike plaintiff’s
       proposed parking, lunch, and transportation fees. As the General Assembly recognized, the
       purpose of the Room Fee is to make “our legal system a friendly place for children.” We thus
       find that the Room Fee satisfies the requirements of the free access clause and the due process
       clause because the fee serves solely to improve the overall administration of the court system.
       Rose, 321 Ill. App. 3d at 99.

¶ 30                            2. Uniformity and Equal Protection Clauses
¶ 31       Plaintiff next contends that the Room Fee violates the uniformity and equal protection
       clauses because it is nonuniform and overinclusive because the majority of litigants who pay
       the Room Fee will not use or benefit from the service. Plaintiff maintains that in the vast
       majority of civil cases, most litigants, witnesses, and others associated with the case will never
       use the children’s waiting room. Plaintiff asserts that this is particularly true when a

                                                   -7-
       corporation is a party to the litigation because corporations will never use the children’s
       waiting room. In support of his contention, plaintiff cites figures from the County Board in
       2012 which show that approximately 15,000 children used the children’s waiting room, but the
       fee was paid by nearly 300,000 litigants.
¶ 32       The uniformity clause of the Illinois Constitution provides “[i]n any law classifying the
       subjects or objects of non-property taxes or fees, the classes shall be reasonable and the
       subjects and objects within each class shall be taxed uniformly. Exemptions, deductions,
       credits, refunds and other allowances shall be reasonable.” Ill. Const. 1970, art. IX, § 2. The
       uniformity clause encompasses the equal protection clause and adds even more limitations on
       government. Geja’s Cafe v. Metropolitan Pier & Exposition Authority, 153 Ill. 2d 239, 247
       (1992) (citing Searle Pharmaceuticals, Inc. v. Department of Revenue, 117 Ill. 2d 454, 466-68
       (1987)). Thus, “[i]f a tax is constitutional under the uniformity clause, it inherently fulfills the
       requirements of the equal protection clause.” Id. Accordingly, we will address plaintiff’s
       contention with regard to the uniformity clause.
¶ 33       “To survive scrutiny under the uniformity clause, a nonproperty tax classification must (1)
       be based on a real and substantial difference between the people taxed and those not taxed, and
       (2) bear some reasonable relationship to the object of the legislation or to public policy.”
       Arangold, 204 Ill. 2d at 153 (citing Milwaukee Safeguard Insurance Co. v. Selcke, 179 Ill. 2d
       94, 98 (1997)). A party challenging a nonproperty tax classification has the burden of showing
       that it is arbitrary or unreasonable, and if the legislative body presents facts that can reasonably
       sustain the classification, it must be upheld. Geja’s Cafe, 153 Ill. 2d at 248.
¶ 34       Here, plaintiff contends that although the individuals in his proposed class may use the
       court system, they may not avail themselves of the children’s waiting room because they either
       do not have children or the particular courthouse in which they have chosen to file their action
       does not have a children’s waiting room. Defendants respond that plaintiff and the proposed
       members of the class are benefitted because parents or guardians who bring their children to
       court can leave their children in the waiting room and the children will not cause a distraction
       in the courtroom or distract court personnel. We find support for defendants’ rationale in
       comments from Representative Cowlishaw who noted when presenting the bill that when
       parents or guardians bring their children to the courthouse, “the children have no place to go
       and *** have no one to look after them” and that children are often “bothersome to court
       personnel.” 89th Ill. Gen. Assem., House Proceedings, Jan. 7, 1997, at 3 (statements of
       Representative Cowlishaw). Plaintiff has not introduced evidence rebutting these facts, but
       merely contends that many of the children in the waiting room are not “needed in court” but are
       merely there for the “convenience” of whoever decided to bring their child to court that day.
       This argument misses the point and fails to rebut defendants’ and the General Assembly’s
       justification. See Geja’s Cafe, 153 Ill. 2d at 248-49.
¶ 35       Moreover, there is a real and substantial difference between those who pay the Room Fee
       and those who do not. Only civil litigants who file in the circuit court pay the Room Fee. Those
       who do not use the services of the court system do not pay the fee. As to the second prong of
       the uniformity clause analysis, as discussed above, there is a reasonable relationship between
       the tax classification and the object of the legislation, the operation and maintenance of the
       court system. It is reasonable to charge the Room Fee only to civil litigants who make use of
       the court system to fund a service that benefits only those who use the court system.


                                                    -8-
¶ 36        Plaintiff, nonetheless, relies on Primeco Personal Communications v. Illinois Commerce
       Comm’n, 196 Ill. 2d 70 (2001), for the proposition that the Room Fee violates the uniformity
       clause because it is being charged to many litigants who do not use the children’s waiting
       room. Primeco, however, involved a very narrow factual circumstance and the supreme court
       has since declined to extend the holding in that case. The supreme court has recognized that
       “Primeco involved a factual anomaly that distinguishes it from *** virtually every other of this
       court’s uniformity decisions.” Grand Chapter, Order of the Eastern Star of the State of Illinois
       v. Topinka, 2015 IL 117083, ¶ 16. In Grand Chapter, the supreme court recognized that
       “Primeco does not stand for the broad proposition that the State may impose a tax or fee only
       on those who either directly benefit or directly necessitate that tax or fee.” Id. ¶ 17. Instead, the
       court noted that “Primeco stands for the very narrow proposition that, when a ‘tax’ or ‘fee’ is
       operating effectively and exclusively as a rent payment, it may be charged only to those
       actually enjoying the leasehold.” (Emphasis added.) Id. Plaintiff’s contention that the Room
       Fee is “a rent payment” is meritless as the Room Fee is not charged in exchange for the use of
       anything, but, like other court filing fees “defrays” the costs associated with maintaining and
       operating the court system. See id. Despite the narrow holding in Primeco, the supreme court
       has repeatedly held that a fee is not unconstitutional merely because all who pay the fee do not
       directly benefit. Id. (citing Arangold, 204 Ill. 2d at 151, and Empress Casino Joliet Corp. v.
       Giannoulias, 231 Ill. 2d 62, 71-72 (2008))
¶ 37        We, therefore, find that defendants and the General Assembly have submitted a legally
       sufficient justification for imposing the fee on plaintiff and the members of his proposed class,
       and plaintiff has failed to rebut that justification. The classification is based on a real and
       substantial difference between those who pay the fee and those who do not, and there is a
       reasonable relationship between the classification and the objective of the legislation. Where
       plaintiff fails to persuade the court that the defendants’ explanation is insufficient as a matter of
       law, or unsupported by the facts, the judgment is proper as a matter of law. Geja’s Cafe, 153
       Ill. 2d at 248-49. Accordingly, we find that the trial court properly granted defendants’ motion
       to dismiss where the imposition of the fee does not violate the uniformity clause.3

¶ 38                                       III. CONCLUSION
¶ 39       For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 40       Affirmed.




           3
            In his complaint, plaintiff contended that defendants were unjustly enriched by collecting the
       Room Fee. Plaintiff did not raise this argument on appeal but in his reply brief recognizes that this claim
       is premised on his constitutional claims. As we find that his constitutional claims fail, his claim for
       unjust enrichment must also fail.

                                                       -9-